

Exhibit 10.1


FLAGSHIP GLOBAL HEALTH, INC.


Warrant To Purchase Common Stock
(Amendment No. 1)


This amendment (the “Amendment”), dated as of September 6, 2007 (the “Effective
Date”) to those certain Common Stock Purchase Warrants (the “Warrants”), issued
on July 16, 2007 by Flagship Global Health, Inc., a Delaware corporation, (the
“Company”) to each of FrontPoint Healthcare Fund, L.P., FrontPoint Healthcare
Fund 2X, L.P., FrontPoint Healthcare Horizons Fund, L.P. and FrontPoint
Healthcare Long Horizons Fund, L.P. (collectively, “FrontPoint”).


All capitalized terms not otherwise defined herein shall have the meanings given
to them in the Warrants, as applicable.


BACKGROUND


The Company and FrontPoint are parties to that certain Securities Purchase
Agreement, dated as of July 16, 2007 (the "Securities Purchase Agreement"),
pursuant to which, among other things, FrontPoint purchased from the Company and
the Company issued to FrontPoint, (i) shares of the Common Stock, par value
$0.001 per share, of the Company (the "Common Stock") and (ii) Warrants which
are exercisable into an aggregate of 2,042,777 fully paid nonassessable shares
of the Company’s Common Stock. The Company has requested that FrontPoint modify
the date of exercise and expiration for the Warrants, and FrontPoint is willing
to do so on the terms and conditions hereinafter set forth.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and intending to be legally bound, the parties
agree as follows:


1. Amendment to Warrant. As of the Effective Date, the first sentence of Section
1(a) and the entire Section 15(j) of the Warrants are hereby amended to provide
as follows:


1.  EXERCISE OF WARRANT.
 
(a) Mechanics of Exercise. Subject to the terms and conditions hereof
(including, without limitation, the limitations set forth in Section 1(f)), this
Warrant may only be exercised by the Holder beginning one (1) year from the
Issuance Date, in whole or in part, by (i) delivery of a written notice, in the
form attached hereto as Exhibit A (the "Exercise Notice"), of the Holder's
election to exercise this Warrant and (ii) (A) payment to the Company of an
amount equal to the applicable Exercise Price multiplied by the number of
Warrant Shares as to which this Warrant is being exercised (the "Aggregate
Exercise Price") in cash or by wire transfer of immediately available funds or
(B) by notifying the Company that this Warrant is being exercised pursuant to a
Cashless Exercise (as defined in Section 1(d)).
 

 

--------------------------------------------------------------------------------

 



 
15. CERTAIN DEFINITIONS.
 
(j) "Expiration Date" means the date forty-eight (48) months after the Issuance
Date or, if such date falls on a day other than a Business Day or on which
trading does not take place on the Principal Market (a "Holiday"), the next date
that is not a Holiday.
 
2. Effect on the Warrants. Except as specifically amended herein, the Warrants
shall remain in full force and effect in accordance with their terms, and are
hereby ratified and confirmed.


3. Disclosure. The Company shall file a Current Report on Form 8-K within four
(4) Business Days following the Effective Date describing the terms of this
Amendment and attaching a copy of the form of this Amendment.


4. Governing Law. This Amendment shall be governed by and construed and enforced
in accordance with, and all questions concerning the construction, validity,
interpretation and performance of this Amendment shall be governed by, the
internal laws of the State of New York, without giving effect to any choice of
law or conflict of law provision or rule (whether of the State of New York or
any other jurisdictions) that would cause the application of the laws of any
jurisdictions other than the State of New York.


5. Headings. The headings of this Amendment are for convenience of reference and
shall not form part of, or affect the interpretation of, this Amendment.


6. Counterparts; Facsimile. This Amendment may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party; provided that a facsimile signature
shall be considered due execution and shall be binding upon the signatory
thereto with the same force and effect as if the signature were an original, not
a facsimile signature.


[Signature Page Follows]

 
-2-

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, this Amendment has been duly executed as of the date first
written above.





 
FLAGSHIP GLOBAL HEALTH, INC.
             
By:
/s/ Fred F. Nazem
 
Name: Fred F. Nazem
 
Title: Chief Executive Officer
             
FRONTPOINT HEALTHCARE FUND, L.P.
       
By:
/s/ T.A. McKinney
 
Name: T.A. McKinney
 
Title: Authorized Signatory
                   
FRONTPOINT HEALTHCARE FUND 2X, L.P.
       
By:
/s/ T.A. McKinney
 
Name: T.A. McKinney
 
Title: Authorized Signatory
             
FRONTPOINT HEALTHCARE HORIZONS FUND, L.P.
       
By:
/s/ T.A. McKinney
 
Name: T.A. McKinney
 
Title: Authorized Signatory
             
FRONTPOINT HEALTHCARE LONG HORIZONS FUND, L.P.
       
By:
/s/ T.A. McKinney
 
Name: T.A. McKinney
 
Title: Authorized Signatory




 
-3-

--------------------------------------------------------------------------------

 


